1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHELLE BAXTER-HORTON,                    Case No.: 18cv2603-LAB (RBB)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    DOLLAR TREE STORES, INC.,
15                             Defendant.
16         On September 23, the parties filed a stipulation for dismissal. The Court
17   issued an order (Docket no. 23) proposing to construe the stipulation as a joint
18   motion to dismiss the action with prejudice. The parties have not objected to this,
19   and the Court construes the stipulation as proposed. So construed, the motion is
20   GRANTED. Pursuant to Fed. R. Civ. P. 41(a), this action is DISMISSED WITH
21   PREJUDICE. The parties shall each bear their own costs and attorney’s fees. The
22   Court does not retain jurisdiction to interpret or enforce the settlement agreement.
23         IT IS SO ORDERED.
24   Dated: September 27, 2019
25
26                                             Hon. Larry Alan Burns
27                                             Chief United States District Judge

28

                                                1
                                                                          18cv2603-LAB (RBB)
